                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


KENNETH ALLEN WESTFALL,

           Plaintiff,

v.                                            Civil Action No. 5:18CV57
                                                                (STAMP)
NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

           Defendant.


                    MEMORANDUM OPINION AND ORDER
                 AFFIRMING AND ADOPTING REPORT AND
                RECOMMENDATION OF MAGISTRATE JUDGE

                            I.   Background

      The plaintiff, Kenneth Allen Westfall, by counsel, seeks

judicial review of the above-named defendant’s decision to deny his

claims for Disability Insurance Benefits (“DIB”) under Title II of

the Social Security Act and Supplemental Security Income (“SSI”)

under Title XVI of the Social Security Act following the decision

of   Administrative   Law   Judge   (“ALJ”)   Sabrina   M.   Tilley   that

plaintiff was not disabled within the meaning of the Social

Security Act.    Plaintiff maintains that the following medical

conditions render him disabled pursuant to the Social Security Act:

bilateral carpal tunnel syndrome, chest pains, lower back and hand

pain, restless leg syndrome, torn ligaments and cartilage in the

left knee, migraines, anxiety and depression.       ECF No. 13-1 at 2.

      The plaintiff applied for DIB and SSI in June 2014, alleging

disability beginning August 25, 2013.           His claim was denied
initially and again upon reconsideration. The plaintiff then filed

a written request for a hearing, and a video hearing was held

before the ALJ.           On March 28, 2017, the ALJ entered a decision

finding plaintiff had not been under a disability at any time since

his alleged onset date of August 25, 2013.                   In the decision, the

ALJ noted plaintiff’s first request for subpoena (dated January 25,

2017) and summarily denied the same as being deficient.                       The ALJ

did not address plaintiff’s revised subpoena request of February

14, 2017.

        On April 20, 2018, plaintiff timely filed his complaint,

objecting to the final decision of the Commissioner and seeking

remand and reversal of the ALJ’s adverse decision.                        ECF No. 1.

Defendant filed an answer on June 28, 2018.                  ECF No. 6.      A copy of

the      Social         Security     Administrative        Record      was         filed

contemporaneously          with    defendant’s     answer.      ECF    No.    7.      On

September 4, 2018, plaintiff filed his motion for summary judgment

and memorandum in support.            ECF No. 13.     Defendant filed a motion

for summary judgment and memorandum in support on September 11,

2018.    ECF No. 15.

        United States Magistrate Judge James P. Mazzone then entered

his   report      and    recommendation,      to   which     neither   party       filed

objections.       ECF No. 19.        The magistrate judge recommended that

this matter be remanded to the ALJ for further proceedings.                         ECF

No. 19 at 10.


                                          2
         For the reasons discussed below, the report and recommendation

of the magistrate judge (ECF No. 19) is AFFIRMED and ADOPTED.

                               II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo   review   of   any     portion         of   the   magistrate   judge’s

recommendation to which objection is timely made.                        As to those

portions of a recommendation to which no objection is made, a

magistrate judge’s findings and recommendation will be upheld

unless they are clearly erroneous.                     Because neither party filed

objections, this Court will review the magistrate judge’s findings

and recommendations under the clearly erroneous standard. 28 U.S.C.

§ 636(b)(1)(A).

                                III.     Discussion

         As the United States Court of Appeals for the Fourth Circuit

has held: “Under the Social Security Act, [a reviewing court] must

uphold the factual findings of the Secretary if they are supported

by substantial evidence and were reached through application of the

correct legal standard.”             Craig v. Chater, 76 F.3d 585, 589 (4th

Cir. 1996).      “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Id.       A   reviewing   court      “does       not    reweigh    evidence    or   make

credibility determinations in evaluating whether a decision is

supported by substantial evidence; ‘[w]here conflicting evidence

allows reasonable minds to differ,’ we defer to the Commissioner’s


                                             3
decision.”        Thompson v. Astrue, 442 F. App’x 804, 805 (4th Cir.

2011) (quoting Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.

2005)).   Further, as the Supreme Court of the United States stated

in United States v. United States Gypsum Co., “a finding is

‘clearly erroneous’ when although there is evidence to support it,

the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”

333 U.S. 364, 395.

       In making his recommendations, the magistrate judge correctly

acknowledging the discretionary nature of the ALJ’s decision to

issue a subpoena, and nevertheless correctly concluded that the ALJ

erred when she failed to make findings relative to plaintiff’s

February 14, 2017, revised request for a subpoena directed to

Westbrook    Health    Services.         ECF    No.   19   at   9.     Further   the

magitsrate judge properly found that “[t]he ALJ’s failure to

address     the     second,    revised        subpoena     request    is   somewhat

confounding because the ALJ relied upon the initial intake record

from   Westbrook      Health   Services        to   support     her   finding    that

Plaintiff was not under a disability at any time relevant to the

proceedings.” Id. The magistrate judge further noted that “[s]uch

reliance demonstrates that Plaintiff’s treatment with Westbrook

Health Services is an important piece of Plaintiff’s case, however,

the ALJ failed to address the second, revised subpoena which

requested the treatment record from Westbrook Health Services.”


                                          4
Id.   Utimately, the magistrate judge concluded that “[w]hile the

ALJ’s apparent failure to consider the second, revised request for

subpoena is problematic, the undersigned does not believe that a

conclusion such as the one Plaintiff urges can be made at this time

without an explanation as to why the ALJ did not consider the

second, revised subpoena request for records from Westbrook Health

Services,” and “that a finding as to whether and to what extent

Plaintiff was prejudiced as result of the ALJ’s failure to consider

the second, revised subpoena request, cannot be made on the record

as it stands currently.”    Id. at 10.   Thus, the magistrate judge

recommended that “this matter be remanded to the ALJ for findings

as to why the second, revised request for subpoena to Westbrook

Health Services was not considered.”     Id.

      After reviewing the record and the parties’ filings, this

Court is not “left with the definite and firm conviction that a

mistake has been committed” as to the findings of the magistrate

judge.   United States Gypsum Co., 333 U.S. at 395.   Therefore, the

report and recommendation of the magistrate judge is AFFIRMED and

ADOPTED.

                           IV.   Conclusion

      For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 19) is AFFIRMED and ADOPTED.

Therefore, the plaintiff’s motion for summary judgment (ECF No. 13)

is DENIED, the defendant’s motion for summary judgment (ECF No. 15)


                                   5
is DENIED, and the Commissioner’s decision is VACATED and REMANDED

for further proceedings.1    It is ORDERED that this civil action be

DISMISSED and STRICKEN from the active docket of this Court.

     Finally, this Court finds that the parties were properly

advised by the magistrate judge that failure to timely object to

the report and recommendation in this action would result in a

waiver of appellate rights. Because both parties failed to object,

both the defendant and the plaintiff have waived the right to seek

appellate review of this matter.        See Wright v. Collins, 766 F.2d

841, 844-45 (4th Cir. 1985).

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein. Pursuant to Federal

Rule of Civil Procedure 58, the Clerk is DIRECTED to enter judgment

on this matter.

     DATED:       July 24, 2019



                                  /s/ Frederick P. Stamp, Jr.
                                  FREDERICK P. STAMP, JR.
                                  UNITED STATES DISTRICT JUDGE




     1
      Although the magistrate judge recommended that the parties’
motions for summary judgment be deferred, for the same reasons
stated in the report and recommendation, this Court finds that the
appropriate course of action is to deny the parties’ motions for
summary judgment and remand this action for further proceedings.

                                    6
